Title: To George Washington from Charles Pettit, 9 December 1783
From: Pettit, Charles,Nixon, John
To: Washington, George


                        
                            Sir,
                            Philadelphia 9th December 1783
                        
                        We beg leave to present to your Excellency our Congratulations on the perfect Establishment of American
                            Independance. We cannot look back upon past Events, nor compare them with present Prospects, without feeling a Glow of
                            Gratitude and Joy. The Boldness of the Attempt and the Success of our Efforts have equally surprized Mankind.
                        But amid the various Orders of Citizens who have contended for the equal Rights of Men, the foremost Rank
                            most undoubtedly belongs to our Patriot Army. Brave with native Courage, they have opposed superior Discipline, numbers
                            and Resources; Firm in the Sense of collected Dignity, they have patiently endured unparalleled Calamities; they have
                            borne Want without Complaint, sustained Defeat without Despair, and enjoyed victory without Exultation. To have been a
                            Member of this heroic Band; to have shared their sufferings, partaken of their Toils, been familiar to their Dangers and
                            the Companion of their Glories, is in itself a Title to the most durable Fame; But to you, their Chief, your Country turns
                            her admiring Eyes, and hails you her favourite Son. When she called you from domestic Ease to act a distinguished Part on
                            the Theatre of Nations, she confided in your moderation, and that Confidence has been amply repaid. The History of former
                            Times has recorded many Instances of the great Actions of Patriot Citizens; but it remained for the present Age to furnish
                            the illustrious Example of a Citizen called by a free People to the Exercise of supreme Command, and after having so
                            eminently contributed to effect a mighty Revolution which has raised his Country to Empire returning with Dignity to a
                            private Station with the universal Esteem and applause of his fellow Citizens.
                        Convinced from our professional Habits how important is the Duty of performing Engagements; taught by
                            Reflection the sacred nature of Public Faith, and feeling from Experience what fatal Consequences result from a violation
                            of it, we know that a due Provision for the Public Debts is inseparably connected with our National Prosperity and
                            Reputation. We pray Heaven therefore that each of the United States may properly feel those Sentiments which you have so
                            forcibly inculcated. Thus shall the Miseries of Thousands be relieved; thus shall the Happiness of our Country be secured;
                            and thus, Sir, shall you enjoy the supreme Consolation of reflecting that you have established by Justice those Rights
                            which you had rescued by Arms. In Behalf of the Merchants of Philadelphia
                        
                            Chas Pettit
                            John Nixon
                            Thos FitzSimons
                            J: Ross
                            I.M. Nesbitt
                            Isaac Hazlehurst
                            Clement Biddle
                        
                    